DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018-039206 (Commscope; cited by Applicant) in view of US 2017/0371217 (Chu) and US 2015/0333830 (Chen).

Regarding claim 1, Commscope teaches an optical communications system, comprising:
a first multimode optical fiber transmitting a mode division multiplexed (MDM) optical signal, the first multimode optical fiber having a first end (FIG. 3: fiber 306);
a second multimode optical fiber, a first end of the second multimode optical fiber coupled to receive the MDM optical signal from the first end of the first multimode optical fiber (FIG. 3: fiber 307);
a multimode fiber connector having a first part holding the first end of the first multimode optical fiber and a second part holding the first end of the second multimode optical fiber, the first and second parts of the multimode fiber connector being in fixed spatial relationship to each other  (FIG. 3: fiber 308);
wherein the lateral offset between the first end of the first multimode optical fiber and the first end of the second multimode optical fiber is less than 2 um.


    PNG
    media_image1.png
    808
    266
    media_image1.png
    Greyscale


MMF and MDM
Commscope is silent as to the nature of the fiber.  However, it was known that fiber in optical communications systems can be multimode fiber, and that multimode fiber can implement mode division multiplexing.  See, for example, Chu:
[0003] In a single mode fibre (SMF) communication system only light of the fundamental linear polarised (LP) mode, that is the LP.sub.01 mode is able to propagate, broadly speaking because the fibre has a small core diameter. Multimode fibre (MMF) has a larger core diameter and multiple light beams of different cross-sectional spatial profiles or modes can propagate simultaneously and the different modes may be employed for different communications channels to provide mode division multiplexing. More particularly, multimode fibre enables optical signals to propagate at higher order LP modes and, especially in combination with wavelength division multiplexing ( WDM) and optionally the use of dual-polarisation modulation, this can significantly increase the capacity of the optical telecommunications.
Therefore, it would have been obvious that the fiber in Commscope can be implemented in a known manner, such as using multimode fiber and MDM.  In particular both references are in the same technical field, and the results would have been predictable (e.g., the fiber can be MMF and can implement MDM in a manner consistent with that known in the art).

Offset.
Commscope is silent as to the particular offset of the fibers.  However, it teaches that the purpose of the coupler is to couple signals between the fibers.  See, for example:
The first and second optical fiber segments 306 and 307 may be coupled together with coupler 308. Optical fiber segments 306 and 307 are coupled in series so that an optical signal 309 generated by transmitter portion 301, propagates along fiber segments 306 and 307, and is received by receiver portion 302. It will be appreciated that the order of fiber segments 306 and 307 can be interchanged when coupled in series, thus either the first or second optical fiber segment 306, 307 may be closer to the transmitter portion 301.
Therefore, it is clear that it is desirable to have the fibers coupled together in a manner that makes the signals propagate through both fibers, and have a small offset (or no offset) would be 
However, in the interests of compact prosecution, Chen is cited to make the point more clearly.  In particular, a range of possible offsets is taught in Chen.  See, for example:
See, for example:
[0023] FIGS. 3A and 3B are plots of the radial offset .delta.r (.mu.m) versus modal bandwidth BW (GHzkm) at a wavelength of 1300 nm for two different OM4-type multimode fibers as measured using the measurement system of FIG. 2;


    PNG
    media_image2.png
    383
    486
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    384
    475
    media_image3.png
    Greyscale

This contemplates a range of offsets from 0 to 25 um.  See also [0050] and FIG. 4 which 
Therefore, it would have been obvious that the offset can be implemented in a known manner, such as less than 2 um.  

Regarding claim 2, Chen teaches a system as recited in claim 1, wherein the lateral offset is less than 1 um.

See the discussion of claim 1, particularly the teachings of Chen with reference to FIGS. 3A and 3B.  

Regarding claim 3, Chen teaches a system as recited in claim 1, wherein the lateral offset is less than 0.5 um.

See the discussion of claim 1, particularly the teachings of Chen with reference to FIGS. 3A and 3B.  

Regarding claim 4, Chu teaches a system as recited in claim 1, further comprising 
a first light source generating a first optical signal (FIG. 6a: light source generating the light in SMF 604a), 
a second light source generating a second optical signal (FIG. 6a: light source generating the light in SMF 604b), 
a mode division multiplexer (FIG. 6a: MDM 600 including phase modulators 608 and beam combiners 612; [0041]: “Referring now to FIG. 6a, this shows a multimode reconfigurable optical spatial mode multiplexing system 600 according to an embodiment of the invention.”) coupled 
to receive the first and second optical signals (FIG. 6a: signals received from SMFs 604), and to direct the first optical signal into a first mode group of the first multimode optical fiber at a second end of the first multimode optical fiber (FIG. 6a: output of phase modulator 608a and beam combiner 612s to MMF 616 via lenses 618), and 
to direct the second optical signal into a second mode group of the first multimode optical fiber at the second end of the first multimode optical fiber (FIG. 6a: output of phase modulator 608b and beam combiner 612b to MMF 616), 
the first optical signal and the second optical signal propagating within the first multimode optical fiber comprising the MDM optical signal (FIG. 6a: mode division multiplexed first and second signals in MMF 616).

FIG. 6a is reproduced for reference.

    PNG
    media_image4.png
    409
    576
    media_image4.png
    Greyscale

Optical Sources.
Chu teaches the transmission side of a system using mode division multiplexing.  Although the source of the signals is not illustrated, optical sources or transmitters would have been obvious for generating the signals transmitted through the system.  In other words, something is generating the signals (and, at the other end, something will receive the signals in order to make use of the data transmitted, as is well-known in the art).
Furthermore, the use of optical sources for generating optical signals in optical communications system (and the corresponding optical receivers for receiving the transmitted signals) were well-known and the Examiner takes Official Notice thereof.

Regarding claim 5, Chu teaches a system as recited in claim 4, wherein the first mode group of the first multimode optical fiber comprises the LP01 mode ([0041]).

Chu teaches that one of the input signals can be maintained at LP01.  See Chu at [0041]:
[0041] Referring now to FIG. 6a, this shows a multimode reconfigurable optical spatial mode multiplexing system 600 according to an embodiment of the invention. The system comprises a set of optical inputs 602a-c, each coupled to a respective single mode fibre 604a-c and having a beam expander lens 606a-c. Each expanded beam is provided to a respective polarisation-independent reconfigurable phase modulator 608a-c each, for example comprising a ferroelectric liquid crystal spatial light modulator as described above. These selectively convert the input beam, for example in a LP.sub.01 mode, into a higher order spatial mode for example an LP.sub.11a or LP.sub.11b mode, under control of a respective phase profile control input 610. Thus, for example, the reconfigurable phase modulators may be controlled so as to leave one beam unchanged in an LP.sub.01 mode and to convert each of the other beams to an LP.sub.11a and LP.sub.11b mode respectively. Which phase modulator performs which conversion, and which leaves the beam unchanged, is controllable by means of the signal on the phase profile control input 610. In embodiments the phase profile control input 610 for a phase modulator comprises a set of connections to each of electrodes 108 shown in FIG. 3. 

Regarding claim 6, Chu teaches a system as recited in claim 5, wherein the second mode group of the first multimode optical fiber comprises at least an LP11 mode ([0041]: “… selectively convert the input beam, for example in a LP.sub.01 mode, into a higher order spatial mode …”).

It would have been obvious that the higher order mode recited in the claim can be obtained by the higher order mode conversion taught in Chu.  In particular, Chu teaches to convert the LP01 mode of the input signal to higher order modes as discussed, for example, at [0041]:
[0041] Referring now to FIG. 6a, this shows a multimode reconfigurable optical spatial mode multiplexing system 600 according to an embodiment of the invention. The system comprises a set of optical inputs 602a-c, each coupled to a respective single mode fibre 604a-c and having a beam expander lens 606a-c. Each expanded beam is provided to a respective polarisation-independent reconfigurable phase modulator 608a-c each, for example comprising a ferroelectric liquid crystal spatial light modulator as described above. These selectively convert the input beam, for example in a LP.sub.01 mode, into a higher order spatial mode for example an LP.sub.11a or LP.sub.11b mode, under control of a respective phase profile control input 610. Thus, for example, the reconfigurable phase modulators may be controlled so as to leave one beam unchanged in an LP.sub.01 mode and to convert each of the other beams to an LP.sub.11a and LP.sub.11b mode respectively. Which phase modulator performs which conversion, and which leaves the beam unchanged, is controllable by means of the signal on the phase profile control input 610. In embodiments the phase profile control input 610 for a phase modulator comprises a set of connections to each of electrodes 108 shown in FIG. 3. 
As a result, conversion into the higher order mode recited in the claims (i.e., LP11) would have been obvious.  
The Examiner notes that the claim does not require any particular structure for directing the optical signals into the LP11 mode, and there is no evidence from the specification that a special structure is required that is different from that known in the art for mode conversion.

Regarding claim 7, Chu teaches a system as recited in claim 5, wherein the second mode group of the first multimode optical fiber comprises at least one of an LP02 and an LP21 mode ([0041]: “… selectively convert the input beam, for example in a LP.sub.01 mode, into a higher order spatial mode …”).

It would have been obvious that the higher order mode recited in the claim can be obtained by the higher order mode conversion taught in Chu.  In particular, Chu teaches to convert the LP01 mode of the input signal to higher order modes as discussed, for example, at [0041]:
 [0041] Referring now to FIG. 6a, this shows a multimode reconfigurable optical spatial mode multiplexing system 600 according to an embodiment of the invention. The system comprises a set of optical inputs 602a-c, each coupled to a respective single mode fibre 604a-c and having a beam expander lens 606a-c. Each expanded beam is provided to a respective polarisation-independent reconfigurable phase modulator 608a-c each, for example comprising a ferroelectric liquid crystal spatial light modulator as described above. These selectively convert the input beam, for example in a LP.sub.01 mode, into a higher order spatial mode for example an LP.sub.11a or LP.sub.11b mode, under control of a respective phase profile control input 610. Thus, for example, the reconfigurable phase modulators may be controlled so as to leave one beam unchanged in an LP.sub.01 mode and to convert each of the other beams to an LP.sub.11a and LP.sub.11b mode respectively. Which phase modulator performs which conversion, and which leaves the beam unchanged, is controllable by means of the signal on the phase profile control input 610. In embodiments the phase profile control input 610 for a phase modulator comprises a set of connections to each of electrodes 108 shown in FIG. 3. 
As a result, conversion into the higher order modes recited in the claims (i.e., LP02 and LP21) would have been obvious.  
Furthermore, see FIGS. 9a and 9b which illustrates other modes contemplated under the invention, including LP02 and LP21.  See also [0055] and [0056]:
[0055] FIG. 9a illustrates intensity profiles for some further linear polarised spatial modes, merely by way of example. Thus FIG. 9a illustrates, schematically modes LP.sub.21, LP.sub.02, and LP.sub.12, the subscripts denoting the azimuthal order and the radial order of the modes. As previously mentioned, for each LP mode with an azimuthal order greater than zero there are two orientations of the LP mode (not shown in FIG. 9a) rotated by 900 with respect to one another (with sin l.theta. and cos l.theta. azimuthal dependencies). 

[0056] FIG. 9b illustrates, merely by way of example, some further phase profiles which may be imposed on an LP.sub.01 mode beam to generate a higher order LP mode (as labelled in the figure). The skilled person will readily be able to generalise from the examples given to other higher order LP modes. 

Regarding claim 8, Chu teaches a system as recited in claim 5, wherein the second mode group of the first multimode optical fiber comprises at least one of an LP31 and an LP21 mode ([0041]: “… selectively convert the input beam, for example in a LP.sub.01 mode, into a higher order spatial mode …”).

It would have been obvious that the higher order mode recited in the claim can be obtained by the higher order mode conversion taught in Chu.  In particular, Chu teaches to convert the LP01 mode of the input signal to higher order modes as discussed, for example, at [0041]:
 [0041] Referring now to FIG. 6a, this shows a multimode reconfigurable optical spatial mode multiplexing system 600 according to an embodiment of the invention. The system comprises a set of optical inputs 602a-c, each coupled to a respective single mode fibre 604a-c and having a beam expander lens 606a-c. Each expanded beam is provided to a respective polarisation-independent reconfigurable phase modulator 608a-c each, for example comprising a ferroelectric liquid crystal spatial light modulator as described above. These selectively convert the input beam, for example in a LP.sub.01 mode, into a higher order spatial mode for example an LP.sub.11a or LP.sub.11b mode, under control of a respective phase profile control input 610. Thus, for example, the reconfigurable phase modulators may be controlled so as to leave one beam unchanged in an LP.sub.01 mode and to convert each of the other beams to an LP.sub.11a and LP.sub.11b mode respectively. Which phase modulator performs which conversion, and which leaves the beam unchanged, is controllable by means of the signal on the phase profile control input 610. In embodiments the phase profile control input 610 for a phase modulator comprises a set of connections to each of electrodes 108 shown in FIG. 3. 
As a result, conversion into the higher order modes recited in the claims (i.e., LP 31 and LP21) would have been obvious.  
Furthermore, see FIGS. 9a and 9b which illustrates other modes contemplated under the invention, including LP31 and LP21.  See also [0055] and [0056]:
[0055] FIG. 9a illustrates intensity profiles for some further linear polarised spatial modes, merely by way of example. Thus FIG. 9a illustrates, schematically modes LP.sub.21, LP.sub.02, and LP.sub.12, the subscripts denoting the azimuthal order and the radial order of the modes. As previously mentioned, for each LP mode with an azimuthal order greater than zero there are two orientations of the LP mode (not shown in FIG. 9a) rotated by 900 with respect to one another (with sin l.theta. and cos l.theta. azimuthal dependencies). 

[0056] FIG. 9b illustrates, merely by way of example, some further phase profiles which may be imposed on an LP.sub.01 mode beam to generate a higher order LP mode (as labelled in the figure). The skilled person will readily be able to generalise from the examples given to other higher order LP modes. 

Regarding claim 9, Chu teaches a system as recited in claim 4, wherein the first mode group is not adjacent to the second mode group.

Chu teaches that different modes can be created.  See, for example, [0041] (discussed above) and see [0043] which teaches that a controller is used to selectively convert the signals to whatever modes are desired:
[0043] The multiplexing system may include a controller 620 to drive the electrodes of the phase modulators with appropriate sets of (positive and negative) voltages to impose a phase profile for forming the mode conversion, for example phase profiles as shown in FIG. 2. Thus the controller may accept one or more mode select input signals and provide corresponding applied steady-state or pulsed voltage outputs to the respective phase modulators for the selected modes, optionally employing an internal lookup table 622. Since an FLC SLM is bistable optionally one controller may be employed to sequentially program each SLM. 
See also [0044] which teaches that a large number of modes can be supported by the fiber 616:
[0044] The system of FIG. 6a has three phase modulators but the skilled person will appreciate that a degree of flexibility can be achieved with just a single reconfigurable phase modulator, depending upon whether/how the other inputs to the multiplexing system are employed. The skilled person will also appreciate that many variations on the beam combining arrangement are possible. The output fibre 616 is labelled as a multimode fibre but may be a "few mode fibre" that is a fibre supporting propagation of a limited number of (LP) guided modes. The number of guided modes supported generally depends on the normalized frequency, V, defined by V=2.pi.aNA/.lamda. where a is the fibre core radius, NA is the numerical aperture, and .lamda. is the wavelength of operation. For example fibre 616 may be configured to support a number of modes equal to or less than 24, 18, 12, 6 or 3. The skilled person will also readily appreciate that although the example of FIG. 6a shows three input beams any number of input beams may be employed.
As a result, it would have been obvious that the modes can be adjacent or non-adjacent, merely by selecting different combinations of mode conversions.

Regarding claim 10, Chu teaches a system as recited in claim 4, wherein the first mode group is adjacent to the second mode group.

Chu teaches that different modes can be created.  See, for example, [0041] (discussed above) and see [0043] which teaches that a controller is used to selectively convert the signals to whatever modes are desired:
[0043] The multiplexing system may include a controller 620 to drive the electrodes of the phase modulators with appropriate sets of (positive and negative) voltages to impose a phase profile for forming the mode conversion, for example phase profiles as shown in FIG. 2. Thus the controller may accept one or more mode select input signals and provide corresponding applied steady-state or pulsed voltage outputs to the respective phase modulators for the selected modes, optionally employing an internal lookup table 622. Since an FLC SLM is bistable optionally one controller may be employed to sequentially program each SLM. 
See also [0044] which teaches that a large number of modes can be supported by the fiber 616:
[0044] The system of FIG. 6a has three phase modulators but the skilled person will appreciate that a degree of flexibility can be achieved with just a single reconfigurable phase modulator, depending upon whether/how the other inputs to the multiplexing system are employed. The skilled person will also appreciate that many variations on the beam combining arrangement are possible. The output fibre 616 is labelled as a multimode fibre but may be a "few mode fibre" that is a fibre supporting propagation of a limited number of (LP) guided modes. The number of guided modes supported generally depends on the normalized frequency, V, defined by V=2.pi.aNA/.lamda. where a is the fibre core radius, NA is the numerical aperture, and .lamda. is the wavelength of operation. For example fibre 616 may be configured to support a number of modes equal to or less than 24, 18, 12, 6 or 3. The skilled person will also readily appreciate that although the example of FIG. 6a shows three input beams any number of input beams may be employed.
As a result, it would have been obvious that the modes can be adjacent or non-adjacent, merely by selecting different combinations of mode conversions.

Regarding claim 11, Chu teaches a system as recited in claim 4, further comprising a third light source generating a third optical signal, wherein the mode division multiplexer receives the third optical signal and directs the third optical signal into a third mode group of the first multimode optical fiber at the second end of the first multimode optical fiber, the first, second and third optical signals propagating within the first multimode optical fiber comprising the MDM optical signal (FIG. 6a: light source for the light in the third SMF 604c, mode converted in mode converter 612c, and multiplexed into MMF 616).

This claim adds a third channel, and FIG. 6a illustrates operation with first, second, and third channels.  See the discussion of claim 4 above for a more detailed discussion.

Regarding claim 12, Chu teaches a system as recited in claim 11, wherein the first, second and third mode groups are adjacent mode groups.

Chu teaches that different modes can be created.  See, for example, [0041] (discussed above) and see [0043] which teaches that a controller is used to selectively convert the signals to whatever modes are desired:
[0043] The multiplexing system may include a controller 620 to drive the electrodes of the phase modulators with appropriate sets of (positive and negative) voltages to impose a phase profile for forming the mode conversion, for example phase profiles as shown in FIG. 2. Thus the controller may accept one or more mode select input signals and provide corresponding applied steady-state or pulsed voltage outputs to the respective phase modulators for the selected modes, optionally employing an internal lookup table 622. Since an FLC SLM is bistable optionally one controller may be employed to sequentially program each SLM. 
See also [0044] which teaches that a large number of modes can be supported by the fiber 616:
[0044] The system of FIG. 6a has three phase modulators but the skilled person will appreciate that a degree of flexibility can be achieved with just a single reconfigurable phase modulator, depending upon whether/how the other inputs to the multiplexing system are employed. The skilled person will also appreciate that many variations on the beam combining arrangement are possible. The output fibre 616 is labelled as a multimode fibre but may be a "few mode fibre" that is a fibre supporting propagation of a limited number of (LP) guided modes. The number of guided modes supported generally depends on the normalized frequency, V, defined by V=2.pi.aNA/.lamda. where a is the fibre core radius, NA is the numerical aperture, and .lamda. is the wavelength of operation. For example fibre 616 may be configured to support a number of modes equal to or less than 24, 18, 12, 6 or 3. The skilled person will also readily appreciate that although the example of FIG. 6a shows three input beams any number of input beams may be employed.
As a result, it would have been obvious that the modes can be adjacent or non-adjacent, merely by selecting different combinations of mode conversions.

Regarding claim 13, Chu teaches a system as recited in claim 11, wherein at least one of the first, second and third mode groups is not adjacent to the other mode groups.

Chu teaches that different modes can be created.  See, for example, [0041] (discussed above) and see [0043] which teaches that a controller is used to selectively convert the signals to whatever modes are desired:
[0043] The multiplexing system may include a controller 620 to drive the electrodes of the phase modulators with appropriate sets of (positive and negative) voltages to impose a phase profile for forming the mode conversion, for example phase profiles as shown in FIG. 2. Thus the controller may accept one or more mode select input signals and provide corresponding applied steady-state or pulsed voltage outputs to the respective phase modulators for the selected modes, optionally employing an internal lookup table 622. Since an FLC SLM is bistable optionally one controller may be employed to sequentially program each SLM. 
See also [0044] which teaches that a large number of modes can be supported by the fiber 616:
[0044] The system of FIG. 6a has three phase modulators but the skilled person will appreciate that a degree of flexibility can be achieved with just a single reconfigurable phase modulator, depending upon whether/how the other inputs to the multiplexing system are employed. The skilled person will also appreciate that many variations on the beam combining arrangement are possible. The output fibre 616 is labelled as a multimode fibre but may be a "few mode fibre" that is a fibre supporting propagation of a limited number of (LP) guided modes. The number of guided modes supported generally depends on the normalized frequency, V, defined by V=2.pi.aNA/.lamda. where a is the fibre core radius, NA is the numerical aperture, and .lamda. is the wavelength of operation. For example fibre 616 may be configured to support a number of modes equal to or less than 24, 18, 12, 6 or 3. The skilled person will also readily appreciate that although the example of FIG. 6a shows three input beams any number of input beams may be employed.
As a result, it would have been obvious that the modes can be adjacent or non-adjacent, merely by selecting different combinations of mode conversions.

Regarding claim 14, Chu teaches a system as recited in claim 11, further comprising a fourth light source generating a fourth optical signal, wherein the mode division multiplexer receives the fourth optical signal and directs the fourth optical signal into a fourth mode group of the first multimode optical fiber at the second end of the first multimode optical fiber, the first, second, third, and fourth optical signals propagating within the first multimode optical fiber comprising the MDM optical signal (FIG. 6a: plural light sources for the light in the plural SMF 604, mode converted in mode converters 612, and multiplexed into MMF 616).

FIG. 6a illustrates the use of three channels for MDM.  However, the addition of a fourth channel would require mere duplication, and would be obvious.  Furthermore, Chu discloses that many higher order modes are contemplated (e.g., see FIGS. 9a and 9c) and that many modes can be supported in the fiber (e.g., see [0044]).  Therefore, adding the structure for a fourth channel would have been obvious.

Regarding claim 15, Chu teaches a system as recited in claim 14, wherein the first, second, third and fourth mode groups are adjacent mode groups.

Chu teaches that different modes can be created.  See, for example, [0041] (discussed above) and see [0043] which teaches that a controller is used to selectively convert the signals to whatever modes are desired:
[0043] The multiplexing system may include a controller 620 to drive the electrodes of the phase modulators with appropriate sets of (positive and negative) voltages to impose a phase profile for forming the mode conversion, for example phase profiles as shown in FIG. 2. Thus the controller may accept one or more mode select input signals and provide corresponding applied steady-state or pulsed voltage outputs to the respective phase modulators for the selected modes, optionally employing an internal lookup table 622. Since an FLC SLM is bistable optionally one controller may be employed to sequentially program each SLM. 
See also [0044] which teaches that a large number of modes can be supported by the fiber 616:
[0044] The system of FIG. 6a has three phase modulators but the skilled person will appreciate that a degree of flexibility can be achieved with just a single reconfigurable phase modulator, depending upon whether/how the other inputs to the multiplexing system are employed. The skilled person will also appreciate that many variations on the beam combining arrangement are possible. The output fibre 616 is labelled as a multimode fibre but may be a "few mode fibre" that is a fibre supporting propagation of a limited number of (LP) guided modes. The number of guided modes supported generally depends on the normalized frequency, V, defined by V=2.pi.aNA/.lamda. where a is the fibre core radius, NA is the numerical aperture, and .lamda. is the wavelength of operation. For example fibre 616 may be configured to support a number of modes equal to or less than 24, 18, 12, 6 or 3. The skilled person will also readily appreciate that although the example of FIG. 6a shows three input beams any number of input beams may be employed.
As a result, it would have been obvious that the modes can be adjacent or non-adjacent, merely by selecting different combinations of mode conversions.

Regarding claim 16, Chu teaches a system as recited in claim 14, wherein at least one of the first, second, third and fourth mode groups is not adjacent to the other mode groups.

Chu teaches that different modes can be created.  See, for example, [0041] (discussed above) and see [0043] which teaches that a controller is used to selectively convert the signals to whatever modes are desired:
[0043] The multiplexing system may include a controller 620 to drive the electrodes of the phase modulators with appropriate sets of (positive and negative) voltages to impose a phase profile for forming the mode conversion, for example phase profiles as shown in FIG. 2. Thus the controller may accept one or more mode select input signals and provide corresponding applied steady-state or pulsed voltage outputs to the respective phase modulators for the selected modes, optionally employing an internal lookup table 622. Since an FLC SLM is bistable optionally one controller may be employed to sequentially program each SLM. 
See also [0044] which teaches that a large number of modes can be supported by the fiber 616:
[0044] The system of FIG. 6a has three phase modulators but the skilled person will appreciate that a degree of flexibility can be achieved with just a single reconfigurable phase modulator, depending upon whether/how the other inputs to the multiplexing system are employed. The skilled person will also appreciate that many variations on the beam combining arrangement are possible. The output fibre 616 is labelled as a multimode fibre but may be a "few mode fibre" that is a fibre supporting propagation of a limited number of (LP) guided modes. The number of guided modes supported generally depends on the normalized frequency, V, defined by V=2.pi.aNA/.lamda. where a is the fibre core radius, NA is the numerical aperture, and .lamda. is the wavelength of operation. For example fibre 616 may be configured to support a number of modes equal to or less than 24, 18, 12, 6 or 3. The skilled person will also readily appreciate that although the example of FIG. 6a shows three input beams any number of input beams may be employed.
As a result, it would have been obvious that the modes can be adjacent or non-adjacent, merely by selecting different combinations of mode conversions.

Regarding claim 17, Chu teaches a system as recited in claim 14, wherein two of the first, second, third and fourth mode groups are adjacent to comprise a first collection of adjacent mode groups and the other two of the first, second, third and fourth mode groups are adjacent to form a second collection of adjacent mode groups, wherein the first and second collections of adjacent mode groups not being adjacent to each other.

Chu teaches that different modes can be created as desired.  See, for example, [0041] (discussed above) and see [0043] which teaches that a controller is used to selectively convert the signals to whatever modes are desired:
[0043] The multiplexing system may include a controller 620 to drive the electrodes of the phase modulators with appropriate sets of (positive and negative) voltages to impose a phase profile for forming the mode conversion, for example phase profiles as shown in FIG. 2. Thus the controller may accept one or more mode select input signals and provide corresponding applied steady-state or pulsed voltage outputs to the respective phase modulators for the selected modes, optionally employing an internal lookup table 622. Since an FLC SLM is bistable optionally one controller may be employed to sequentially program each SLM. 
See also [0044] which teaches that a large number of modes can be supported by the fiber 616:
[0044] The system of FIG. 6a has three phase modulators but the skilled person will appreciate that a degree of flexibility can be achieved with just a single reconfigurable phase modulator, depending upon whether/how the other inputs to the multiplexing system are employed. The skilled person will also appreciate that many variations on the beam combining arrangement are possible. The output fibre 616 is labelled as a multimode fibre but may be a "few mode fibre" that is a fibre supporting propagation of a limited number of (LP) guided modes. The number of guided modes supported generally depends on the normalized frequency, V, defined by V=2.pi.aNA/.lamda. where a is the fibre core radius, NA is the numerical aperture, and .lamda. is the wavelength of operation. For example fibre 616 may be configured to support a number of modes equal to or less than 24, 18, 12, 6 or 3. The skilled person will also readily appreciate that although the example of FIG. 6a shows three input beams any number of input beams may be employed.
As a result, it would have been obvious that the modes can be adjacent or non-adjacent, merely by selecting different combinations of mode conversions.

  Regarding claim 18, Chu teaches the system as recited in claim 4, wherein the first optical signal generated by the first light source is a wavelength division multiplexed signal  ([0057]: ”Embodiments of the reconfigurable mode division multiplexing/demultiplexing techniques we have described may be combined with other multiplexing/demultiplexing techniques such as polarisation division multiplexing and wavelength division multiplexing.”).


  Regarding claim 19, Chu teaches a system as recited in claim 4, further comprising a first detector unit coupled to a second end of the second multimode optical fiber via a mode division demultiplexer to detect the first optical signal and a second detector unit coupled to the second end of the second multimode optical fiber via the mode division demultiplexer to detect the second optical signal (FIG. 7a: MDM demux 700 coupled to MMF 616 and coupling demuxed signals to SMFs 722).

Regarding the first and second detector units, Chu teaches the reception side of a system using mode division demultiplexing in FIG. 7a.  Although the receivers for the signals on the receiver side are not illustrated (the receivers are obviously at the other end of the SMFs 722), optical receivers would have been obvious for receiving the signals transmitted through the system.  In particular, it would have been obvious that a receiver is used to receive the signal.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of US 2016/0091668 (Nakazono).

Regarding claim 20, Nakazono teaches a system as recited in claim 1, wherein the multimode fiber connector is a ferrule-less fiber connector ([0002] The present invention relates to an optical connector that optically connects optical fibers, end faces of which abut, without using a ferrule.).

In other words, Nakazono teaches that ferrule-less fiber connectors were known.  See also:
[0094] According to the present invention, since axes of two abutting optical fibers are not shifted, it is possible to suppress optical connection loss. The present invention exhibiting the achieved effect is effective for the optical connector in which end faces of the optical fibers are optically connected without using a ferrule.
It would have been obvious that the connector in Commscope can be implemented in a known manner, such as the ferrule-less connector of Nakazono.  In particular, both are in the same technical field (e.g., optical communication) and the results would have been predictable (e.g., the ferrule-less connector will connect the fibers together).


Claims 21, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Commscope.

Regarding claim 21, Chu teaches an optical communications system, comprising
a transmitter portion comprising at least a first optical transmitter capable of generating a first optical signal and a second optical transmitter capable of generating a second optical signal (FIG. 6a: first and second SMF 604a, c and corresponding optical sources (not shown));
a first multimode optical fiber having a first end and a second end; 
a mode division multiplexer coupled to receive the first optical signal from the first optical transmitter and the second optical signal from the second optical transmitter and coupled to direct a mode division multiplexed (MDM) optical signal into the first end of the first multimode optical fiber, the MDM optical signal comprising the first and second optical signals (FIG. 6a: MDM 600 including phase modulators 608 and beam combiners 612 combining signals and coupling to MMF 616; [0041]: “Referring now to FIG. 6a, this shows a multimode reconfigurable optical spatial mode multiplexing system 600 according to an embodiment of the invention.”);
a second multimode optical fiber having a first end and a second end; 
a multimode fiber connector attached to the second end of the first multimode optical fiber and the first end of the second multimode optical fiber, the multimode fiber connector aligning the first and second multimode optical fibers so as to transmit the MDM optical signal from the first multimode optical fiber to the second multimode optical fiber;
a mode division demultiplexer coupled to receive the MDM optical signal from the second end of the second multimode optical fiber (FIG. 7a: MDM demux 700 coupled to MMF 616); and
a receiver portion comprising at least a first optical receiver coupled to receive the first optical signal from the mode division demultiplexer and a second optical receiver coupled to receive the second optical signal from the mode division demultiplexer (FIG. 7a: receivers (not shown) for receiving signals from SMF 722).

Transmitters and Receivers.
Chu teaches the transmission and reception side of a system using mode division multiplexing.  Although the source of the signals on the transmit side, and the receivers for the signals on the receiver side are not illustrated, optical transmitters and receivers would have been obvious for generating and receiving the signals transmitted through the system.  

Fibers and connector
Chu at FIGS. 6a and 7a teach one end of a MMF at the transmitter end and one end of a MMF at the receiver end.  Commscope teaches that it was known for a fiber to be formed from first and second fibers with a connector.  See, for example, FIG. 3A showing fiber 306, 307 connected with connector 308.  
Commscope also teaches that the purpose of the coupler is to couple signals between the fibers.  See, for example:
The first and second optical fiber segments 306 and 307 may be coupled together with coupler 308. Optical fiber segments 306 and 307 are coupled in series so that an optical signal 309 generated by transmitter portion 301, propagates along fiber segments 306 and 307, and is received by receiver portion 302. It will be appreciated that the order of fiber segments 306 and 307 can be interchanged when coupled in series, thus either the first or second optical fiber segment 306, 307 may be closer to the transmitter portion 301.

It would have been obvious that the fiber in Chu can be implemented in a known manner, such as using two fibers connected by a connector.  In particular both references are in the same technical field, and the results would have been predictable (e.g., the fiber can be MMF and can implement MDM in a manner consistent with that known in the art).
See also the discussion of claims 1 and 4 above.

  Regarding claim 25, Chu teaches the system as recited in claim 21, wherein the first optical signal is a wavelength multiplexed optical signal ([0057]: ”Embodiments of the reconfigurable mode division multiplexing/demultiplexing techniques we have described may be combined with other multiplexing/demultiplexing techniques such as polarisation division multiplexing and wavelength division multiplexing.”).

Regarding claim 26, Chu teaches the system as recited in claim 25, wherein at least the first optical transmitter comprises two or more sources generating first optical signal components at different wavelengths and a wavelength division multiplexer to combine the first optical signal components to produce the first optical signal ([0057]: ”Embodiments of the reconfigurable mode division multiplexing/demultiplexing techniques we have described may be combined with other multiplexing/demultiplexing techniques such as polarisation division multiplexing and wavelength division multiplexing.”).

Regarding the use of two or more signals with different wavelengths combined with a WDM, this is wavelength division multiplexing.  Therefore, it would have been obvious in light of the teaching in Chu to combine MDM with WDM.  
Claims 22-24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 21 above, and further in view of Chen.

Regarding claim 22, Comscope teaches the system as recited in claim 21, wherein a lateral offset between the first and second multimode optical fibers in the multimode fiber connector is less than 2 um.

Offset.
Commscope is silent as to the particular offset of the fibers.  However, it teaches that the purpose of the coupler is to couple signals between the fibers.  See, for example:
The first and second optical fiber segments 306 and 307 may be coupled together with coupler 308. Optical fiber segments 306 and 307 are coupled in series so that an optical signal 309 generated by transmitter portion 301, propagates along fiber segments 306 and 307, and is received by receiver portion 302. It will be appreciated that the order of fiber segments 306 and 307 can be interchanged when coupled in series, thus either the first or second optical fiber segment 306, 307 may be closer to the transmitter portion 301.
Therefore, it is clear that it is desirable to have the fibers coupled together in a manner that makes the signals propagate through both fibers, and have a small offset (or no offset) would be an obvious way of doing to.  Arguably this is enough for the claim as written.  
However, in the interests of compact prosecution, Chen is cited to make the point more clearly.  In particular, a range of possible offsets is taught in Chen.  See, for example:
[0023] FIGS. 3A and 3B are plots of the radial offset .delta.r (.mu.m) versus modal bandwidth BW (GHzkm) at a wavelength of 1300 nm for two different OM4-type multimode fibers as measured using the measurement system of FIG. 2;


    PNG
    media_image2.png
    383
    486
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    384
    475
    media_image3.png
    Greyscale

This contemplates a range of offsets from 0 to 25 um.  See also [0050] and FIG. 4 which discusses a coupling with an offset of 0um.  
Therefore, it would have been obvious that the offset can be implemented in a known manner, such as less than 2 um.  

Regarding claim 23, Chen teaches the system as recited in claim 21, wherein a lateral offset between the first and second multimode optical fibers in the multimode fiber connector is less than 1 pm.

See the discussion of claim 22, particularly the teachings of Chen with reference to FIGS. 3A and 3B.  

Regarding claim 24, Chen teaches the system as recited in claim 21, wherein a lateral offset between the first and second multimode optical fibers in the multimode fiber connector is less than 0.5 pm.

See the discussion of claim 22, particularly the teachings of Chen with reference to FIGS. 3A and 3B.  

Regarding claim 28, Chen teaches the system as recited in claim 21, wherein the first optical receiver receives the second optical signal at a signal level at least 7 dB less than the first optical signal and the second optical receiver receives the first optical signal at a signal level that is at least 7 dB less than the second optical signal.

The claim recites different relative attenuation for the signals at different receivers.  Chen teaches that a range of offsets is contemplated between 0 and 25 um (see FIGS. 3a, 3b) reproduced above.  Therefore, any of these offsets would have been obvious.  
The application teaches that the offset will affect the relative power received for different mode groups.  See the present application at FIGS. 7 and 8 and the discussion of Experiments 2 and 3 beginning on page 13.  Therefore, the range of offsets contemplated by Chen will result in the relative attenuation recited in the claim.  

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 21 above, and further in view of the paper by Labroille (cited by Applicant) entitled “Characterization and applications of spatial mode multiplexers based on Multi-Plane Light Conversion”.

Regarding claim 27, Labroille teaches the system as recited in claim 21, wherein the mode division multiplexer is a multi-plane light conversion multiplexer.

The present specification discusses known prior art in which it was known to use multi-plane multiplexers.  See page 6, third paragraph:
The mode division multiplexer 124 may be any suitable type of space division multiplexer that directs different optical signals into different modes, or mode groups of a MMF. One approach to implementing a mode division multiplexer 124, attractive because of its low inherent insertion loss, is to employ a photonic lantern, for example as described in Birks TA etal. “The Photonic Lantern,” Adv. in Opt. and Phot. (2015) 7 107-167. Another approach that also has low insertion loss is based on Multi-Plane Light Conversion (MPLC). The use of MPLC for MUX and DEMUX in MMFs is described, for example, in Labroille G et al., “Characterization and applications of spatial mode multiplexers based on Multi-Plane Light Conversion,” Optical fiber Technology (2017) 35 93-99, incorporated herein by reference. Other techniques have also been reported, for example via the use of binary phase plate converters (see e.g. Ryf R et al. “Mode-division multiplexing over 96 km of few-mode fiber using coherent 6x6 MIMO processing,” J. Lightwave Technol. (2012) 30 521-531), and the use of fused couplers (see e.g. Chang SH et al., “Mode division multiplexed optical transmission enabled by all-fiber mode multiplexer,” Opt. Express (2014) 22 14229-14236, and Gross S etal., “”C-Band mode-selective couplers fabricated by the femtosecond laser direct-write technique,” Opt. Fiber Commun. Conf. (2015) Paper W3B.2.).
In other words, Labroille teaches using a multi-plane light conversion multiplexers that can be used as a mode division multiplexer.  Therefore, it would have been obvious that the MDM in Chu can be modified in ways known in the art, such as multi-plane structure taught in Labroille.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0083727 (Benner) teaches that various forms of multiplexing were known using different types of fiber in an optical communication system.  See, for example:
[0052] FIGS. 5A to 5C illustrate examples of implementing multi-channels according to a non-limiting exemplary embodiment of the present disclosure. In one embodiment, the channels (or lanes) may be implemented using wavelengths in a WDM link, as shown in FIG. 5A, using physically separated paths (or fibers) in a SDM link, as shown in FIGS. 5B and 5C, and multiplexed optical modes in a multimode fiber link (or mode division multiplexing link) (not shown). However, these are only examples, but the present disclosure is not limited thereto. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARREN E WOLF/Primary Examiner, Art Unit 2636